Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/669,834 filed on 10/31/2019.  
2. 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. 	Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “determining an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table.” 

Clarifications/corrections are needed.
Claim 3 is ejected by virtue of its dependency from claim 2.
Claim 9 suffers from the same deficiency as in claim 2.
Claim 10 is ejected by virtue of its dependency from claim 9.
Claim 16 suffers from the same deficiency as in claim 2.
Claim 17 is ejected by virtue of its dependency from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al.  (US Patent Application Publication 2017/0255708, hereinafter Cho).
As to claim 1, Cho teaches A method for implementing amortized execution of updates to a hash table, the method comprising: 
aggregating, within a data structure [as shown in figures 3, 4A and 4B], updates to be executed for the hash table [The disclosed embodiments provide a system for processing queries of a graph database. During operation, the system executes a set of processes for accessing a lock-free hash table stored in memory on a computer system, wherein the processes include a write process and multiple read processes. Next, the system uses the processes and the lock-free hash table to index a graph database storing a graph. The system then uses the processes to access a compressed edge store containing a compact representation of the set of edges at a virtual time in the graph and a series of updates to the edges after the virtual time. During use of the processes and the lock-free hash table to index the graph database, the system references the set of edges in the compact representation from a set of entries in the lock-free hash table (abstract); FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019)], the aggregated updates distributed across a plurality of chunks in the data structure [Hash table 302 may include a set of hash buckets 306-308, each of which contains a set of entries (e.g., entry 1 326, entry x 328, entry 1 330, entry y 332). Each entry in the hash table may include one or more keys and one or more values associated with the key(s) … (¶ 0039); Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)]; 
sorting, within each of the chunks, the updates according to respective bucket index values associated with the updates [… Compaction of the edges in compact representation 310 may be achieved by sorting the edges by a first attribute, further sorting the edges by a second attribute within each grouping of the edges by the first attribute, and specifying a set of values for one or more additional attributes of the edges for each grouping of the edges by the first, second, and/or third attributes. In other words, compact representation 310 may include a delta encoding of attributes of edges at a given virtual time in the graph, which improves storage of the edges in the index structure and lookup of the edges by the attributes (¶ 0041)]; and 
iteratively executing the sorted updates across each of the chunks of the data structure on the hash table [FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019); Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 4, Cho teaches The method of claim 1, wherein iteratively executing the updates includes iterating through the sorted updates across the chunks [FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019); Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 5, Cho teaches The method of claim 1, wherein iteratively executing the updates includes performing an operation in a log-structured manner with respect to the hash table [Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 in a log-based representation of the graph database … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 6, Cho teaches The method of claim 1, wherein the updates include hash values that serve as keys in the hash table [Hash table 302 may include a set of hash buckets 306-308, each of which contains a set of entries (e.g., entry 1 326, entry x 328, entry 1 330, entry y 332). Each entry in the hash table may include one or more keys and one or more values associated with the key(s). The keys may include attributes by which the graph database is indexed, and the values may represent fields, records, edges, and/or other attributes in the graph database that are associated with the keys … (¶ 0039-0040)].
As to claim 7, Cho teaches The method of claim 1, wherein the hash table is a fixed size [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets. Alternatively, the hash bucket size may be calculated by subtracting the size of header 402 from the total size of the hash table and dividing the remainder by the number of hash buckets. 
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.

As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-3, 9-10, and 16-17 are rejected under 103 as being unpatentable over Cho et al.  (US Patent Application Publication 2017/0255708, hereinafter Cho), and in view of Sasaki et al. (US Patent Application Publication 2014/0114951, hereinafter Sasaki).
As to claim 2, Cho teaches The method of claim 1, further comprising creating the data structure [as shown in figures 3, 4A and 4B], the creating comprising: selecting a number of chunks for a hardening cycle [as shown in figures 3, 4A and 4B]; selecting a chunk size for each of the chunks [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)]; determining a number of entries in the data structure for the chunks [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)]; and determining an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table [this limitation is taught by Sasaki -- the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w) (¶ 0184); The database performance estimation device according to claim 3, wherein the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation 
Regarding claim 2, Cho does not teach determining an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table.
However, Sasaki specifically teaches the cited limitation [the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w) (¶ 0184); The database performance estimation device according to claim 3, wherein the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w). j=[(n-m)/(m-1)]*(w/n) (claim 8)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to determine an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table, as demonstrated by Sasaki, and to incorporate it into the existing 
As to claim 3, Cho in view of Sasaki teaches The method of claim 2, wherein the chunk size is defined as a multiple of a page size where multiple entries correspond to a page [Cho -- Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)].
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-20 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 9, 2022